Case: 08-50593 Document: 00511276410 Page: 1 Date Filed: 10/27/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          October 27, 2010
                                     No. 08-50593
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk




UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

versus

JOSEPH DANIEL CROSBY, JR.,

                                                   Defendant-Appellant.




                    Appeal from the United States District Court
                         for the Western District of Texas
                                No. 6:04-CR-25-ALL




Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM:*


       Joseph Crosby, Jr., federal prisoner # 36119-180, pleaded guilty of posses-
sion with intent to distribute more than 50 grams of crack cocaine within 1,000

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 08-50593 Document: 00511276410 Page: 2 Date Filed: 10/27/2010

                                 No. 08-50593

feet of a school, in violation of 21 U.S.C. §§ 841 and 860. He moves for leave to
proceed in forma pauperis (“IFP”) in this appeal from an order granting his pro
se 28 U.S.C. § 3582(c)(2) motion for sentence reduction based on the retroactive
amendment to the crack cocaine guideline.
      By moving for IFP, Crosby is challenging the district court’s certification
that his appeal is not taken in good faith. See Baugh v. Taylor, 117 F.3d 197,
202 (5th Cir. 1997). Crosby, however, asserts only that he is entitled to proceed
IFP on appeal because he is a pauper; he makes no argument that his appeal in-
volves any nonfrivolous issue. Because of his failure to brief them, he has aban-
doned his district-court claims and any challenge to the district court’s certi-
fication. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1983); Brinkmann
v. Dallas Cnty. Sheriff Abner, 813 F.3d 744, 748 (5th Cir. 1987).
      The appeal lacks any issue of arguable merit. See Howard v. King, 707
F.2d 215, 220 (5th Cir. 1983); Baugh, 117 F.3d at 202. It is therefore DIS-
MISSED as frivolous. Baugh, 117 F.3d at 202 n.24; 5 TH C IR. R. 42.2. The mo-
tion to proceed IFP is DENIED. See Baugh, 117 F.3d at 202 n.24. Crosby’s mo-
tion for appointment of counsel is likewise DENIED.




                                       2